UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________
                                           )
HORIZON COMICS PRODUCTIONS, INC.,          )
                                           )
                      Plaintiff(s),        )
                                           )
                  -against-                )          16-cv-2499-(JPO)
                                           )
MARVEL ENTERTAINMENT, LLC, ET AL.          )
                                           )
                                           )
                      Defendant(s).        )
______________________________________     )




           DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF
                  MOTION FOR SUMMARY JUDGMENT




                                      CHAFFETZ LINDSEY LLP
                                      1700 Broadway, 33rd Floor
                                      New York, New York 10019

                                      HOGAN LOVELLS US LLP
                                      875 Third Avenue
                                      New York, New York 10022

                                      Attorneys for Defendants Marvel Entertainment,
                                      LLC, MVL Film Finance, LLC, Marvel Worldwide,
                                      Inc., Marvel Studios, LLC, DMG Entertainment,
                                      LLC, and Walt Disney Studios Motion Pictures
                                                TABLE OF CONTENTS

                                                                                                                                Page

PRELIMINARY STATEMENT .................................................................................................1

FACTUAL BACKGROUND ......................................................................................................2

                    A.         Defendants’ Lack of Access to the Caliban Drawing.................................3
                               i.        Origin of the Caliban Drawing ......................................................3

                               ii.       Plaintiff’s Claim of Access. ...........................................................4

                    B.         The Independent Creation of the Iron Man 3 Poster ..................................5
          I.        APPLICABLE LEGAL STANDARDS ............................................................. 10

                    A.         Summary Judgment. ............................................................................... 10
                    B.         The Copyright Standard. ......................................................................... 11
          II.       DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT BECAUSE
                    HORIZON HAS NOT ESTABLISHED A PRIMA FACIE CASE OF
                    COPYRIGHT INFRINGEMENT....................................................................... 13

                    A.         There Is No Evidence That the Creators of the Iron Man 3 Poster
                               Had Access to the Caliban Drawing. ....................................................... 13
                               i.        Plaintiff Has Disavowed Ever Providing the Caliban Drawing
                                         to Anyone Associated With Defendants. ..................................... 13

                               ii.       Displays of the Caliban Drawing at a Comic Book Convention
                                         in 2001 and on Horizon’s Website From 2001 to 2003
                                         Are Insufficient as a Matter of Law to Show Access. .................. 14

                    B.         There is No “Striking Similarity” Between the Two Works. ................... 19
          III.      THE UNREBUTTED RECORD EVIDENCE ESTABLISHES
                    INDEPENDENT CREATION. .......................................................................... 21

CONCLUSION ......................................................................................................................... 23




                                                                 -i-
                                             TABLE OF AUTHORITIES

                                                                                                                           Page(s)

Cases

Am. Direct Mktg., Inc. v. Azad Int’l, Inc.,
   783 F. Supp. 84 (E.D.N.Y. 1992)......................................................................................... 12

Celotex Corp. v. Catrett,
   477 U.S. 317 (1986) ............................................................................................................ 10

Computer Assocs. Int’l Inc. v. Altai Inc.,
  982 F.2d 693 (2d Cir. 1992) ................................................................................................ 11

Design Basics, LLC v. Lexington Homes Inc.,
   858 F.3d 1093 (7th Cir. 2017) ............................................................................................. 15

Dimmie v. Carey,
   88 F. Supp. 2d 142 (S.D.N.Y. 2000) ................................................................................... 21

Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,
   499 U.S. 340 (1991) ............................................................................................................ 11

Gal v. Viacom Int’l., Inc.,
   518 F. Supp. 2d 526 (S.D.N.Y. 2007) ........................................................................... passim

Jorgensen v. EpicSony Records,
   351 F.3d 46 (2d Cir. 2003) ........................................................................................... passim

Laureyssens v. Idea Grp. Inc.,
   964 F.2d 131 (2d Cir. 1992) ................................................................................................ 11

Meynart-Hanzel v. Turner Broad. Sys.,
  No. 17 C 6308, 2018 WL 4467147 (N.D. Ill. Sept. 18, 2018)............................................... 15

Muller v. Twentieth Century Fox Film Corp.,
   794 F. Supp. 2d 429 (S.D.N.Y. 2011) ........................................................................... passim

O’Keefe v. Ogilvy & Mather Worldwide, Inc.,
   590 F. Supp. 2d 500 (2008) ............................................................................... 11, 15, 17, 18

Price v. Fox Entm’t Grp., Inc.,
    499 F. Supp. 2d 382 (S.D.N.Y. 2007) .................................................................................. 20

Silberstein v. Fox Entm’t Grp.,
    424 F. Supp. 2d 616 (S.D.N.Y. 2004) ........................................................................... passim



                                                                - ii -
Tisi v. Patrick,
    97 F. Supp. 2d 539 (S.D.N.Y. 2000) .................................................................................... 21

Tomasini v. Walt Disney Co.,
   84 F. Supp. 2d 516 (S.D.N.Y. 2000) .................................................................................... 15

Vargas v. Transeau,
   514 F. Supp. 2d 439 (S.D.N.Y. 2007) .................................................................................. 12

Webb v. Stallone,
  910 F. Supp. 2d 681 (S.D.N.Y. 2010) .................................................................................. 19




                                                           - iii -
        Defendants1 submit this Memorandum of Law in support of their motion for summary

judgment.2

                                     PRELIMINARY STATEMENT

        Plaintiff’s initial complaint, filed in April 2016, made the sweeping claim that Defendants

had based the armored suits worn by the superhero Iron Man in the Iron Man and Avengers films

on mechanical suits found in a trio of obscure comic books published in 2001 and 2002. That

short-lived comics series, Radix, was created by two brothers, Ray and Ben Lai, operating as the

owners of the plaintiff, Horizon Comics Productions, Inc. (“Horizon” or “Plaintiff”).

        Shortly after the complaint was filed and prior to taking any discovery, Defendants

moved to dismiss the complaint in its entirety pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure. On March 27, 2017, the Court granted the motion as to Plaintiff’s armored-

suits claim, holding that “the mechanized armor employed by Marvel in its Iron Man and

Avengers Films are, as a matter of law, not substantially similar to those created by Horizon and

no reasonable juror, properly instructed, could conclude otherwise.” See ECF No. 47 (the “MTD

Dec.”) at 11 – 14. But, while rejecting Plaintiff’s broadside attack, the Court denied Defendants’

motion with regard to a specific image created for and used to promote the 2013 film Iron Man 3

(the “Iron Man 3 Poster”), which Plaintiff claimed infringed an unpublished drawing it created in

2001 depicting a character from the Radix series (the “Caliban Drawing”). The Court stated it

could not conclude “at this stage” that a jury could not find the two works “substantially

similar.” MTD Dec. at 10 – 11.

1
 Marvel Entertainment, LLC, MVL Film Finance, LLC, Marvel Worldwide, Inc., Marvel Studios, LLC, DMG
Entertainment, LLC, and Walt Disney Studios Motion Pictures (collectively, “Defendants”).
2
  In further support of this motion, Defendants submit herewith: (1) the Declaration of Sanford M. Litvack, dated
March 25, 2019 (the “Litvack Declaration” or “Litvack Decl.”), and the exhibits thereto; (2) the Declaration of Eli
Bard, dated March 15, 2019 (the “Bard Decl.”); (3) the Declaration of Warren Nung, dated March 19, 2019 (the
“Nung Decl.”), and the exhibits thereto; (4) the Declaration of William Jemas, Jr., dated October 23, 2018 (the
“Jemas Decl.”), and the exhibit thereto; and (5) their Rule 56.1 statement (in short form, “56.1”).


                                                       -1-
        With that slim reed in its pocket, Plaintiff embarked upon extensive discovery in a vain

effort to show that Defendants had used the Caliban Drawing to create the Iron Man 3 Poster.

Now, after numerous depositions have been taken and tens of thousands of documents and other

materials have been produced, it is time to put this claim to rest.

        The undisputed facts, as set forth in Defendants’ Rule 56.1 statement and below, show

that:   (1) Defendants never had access to the unpublished Caliban Drawing; and (2) the

individuals responsible for the creation of the Iron Man 3 Poster never heard of Radix, never saw

a Radix comic, never saw the Caliban Drawing, and never heard of or met the Lai brothers.

Indeed, the undisputed evidence is that defendant Walt Disney Studios Motion Pictures (“WDS”

or “Disney Studios”), with the help of an outside vendor, embarked on a careful, detailed

process, consistent with its usual procedures, to create promotional materials for Iron Man 3’s

marketing campaign, including the central image on the Iron Man 3 Poster.             The record

demonstrates that the WDS creative team mined the in-production Iron Man 3 film and its

themes for inspiration; crafted unique creative print and photographic materials; worked to meld

those materials together in multiple drafts over a period of months; and, following feedback from

the filmmakers and technicians, finally arrived at a finished product, the Iron Man 3 Poster. In

short, the record shows a clear-cut case of independent creation.

        Because the record belies any claim that Defendants had access to or in any way copied

the Caliban Drawing, and because the undisputed facts show that the Iron Man 3 Poster was

created independently, summary judgment is now appropriate.

                                  FACTUAL BACKGROUND

        The material undisputed facts supporting this motion are set forth in Defendants’ Rule

56.1 statement. For ease of reference we briefly summarize certain critical facts below.




                                                -2-
       A.      Defendants’ Lack of Access to the Caliban Drawing

               i.     Origin of the Caliban Drawing

       Horizon was formed in Canada in 1995 by the two Lai brothers, Ray and Ben. 56.1 ¶ 1.

During the first five years of its existence, the company did not produce any comic books or do

anything beyond some artwork for various studios. Litvack Decl., Ex. I (hereinafter, “R. Lai

Tr.”), at 9:5 – 10:6; 130:16 – 22. The Lai brothers claim that during that time they also began to

work on what ultimately became the Radix comics. Id. at 187:22 – 189:7. But whatever they

were doing with respect to Radix was interrupted in 1999 when the brothers were hired to work

for CrossGen, at the time a publisher of comic books located in Tampa, Florida. Id. at 42:20 –

43:8; id., Ex. J (hereinafter, “B. Lai Tr.”), at 16:14 – 17:24. That job was, however, short lived;

Ben and Ray were both fired in October 2000, at which point they returned to Canada to work on

developing Radix. E.g. R. Lai Tr. at 120:19 – 121:14.

       The brothers ultimately produced three Radix comics, which were published between

December 2001 and June 2002. 56.1 ¶ 2. The Caliban Drawing, which was produced in early

2001, was a standalone promotional image for the series (sometimes known as a “pinup”), and it

does not appear in any of the three published Radix comics. Id. ¶¶ 3, 7. In fact, Ray Lai testified

that only 10 or fewer copies of the Caliban Drawing were ever printed, and he does not know

what he did with them. R. Lai Tr. at 115:20 – 116:7.

       After publishing the last Radix comic, the Lai brothers had a short stint, beginning in late

2002 and ending in 2004, doing work for Marvel Comics as freelance artists. Id. at 10:7 – 11:14;

B. Lai Tr. at 86:5 – 87:2. They worked from their home in Canada; they never came to the

Marvel offices; and they do not claim to have given anyone access to the Caliban Drawing

during this time. B. Lai Tr. at 29:18 – 34:5; 56.1 ¶ 6. When the Lais stopped doing work for

Marvel in 2004, Ray Lai ceased all work in the comic field or as an artist. Ben has continued to


                                               -3-
do some work, but Horizon has not operated since 2004. R. Lai Tr. at 11:15 – 18, 94:22 – 25; B.

Lai Tr. at 86:5 – 87:5.

                 ii.      Plaintiff’s Claim of Access

        Plaintiff claimed in its Initial Disclosures that it was aware of six individuals who

purportedly had access to the Caliban Drawing: (1) Bill Jemas; (2) C.B. Cebulski; (3) Tom

Brevoort; (4) Jeph Loeb; (5) Andy Park; and (6) Joe Quesada (the “Access Individuals”). 56.1 ¶

4. Plaintiff elicited testimony from three of the six (Messers. Brevoort, Cebulski and Jemas) but

chose not to pursue the other three (Messers. Loeb, Park and Quesada). Id. ¶ 5. Each of the

testifying witnesses unequivocally denied ever receiving or having had any access to the Caliban

Drawing. Id. ¶¶ 5, 8. 3

        That testimony is consistent with the testimony of the Lai brothers themselves, who

affirmatively testified that they never provided any of the Access Individuals with a copy of the

Caliban Drawing. 56.1 ¶ 6; R. Lai Tr. at 55:8 – 56:19 (never gave Jemas “any of the Radix art”);

id. at 56:20 – 57:2 (the “same [was] true for Andy Park”); id. at 57:16 – 22 (the “same thing

[was] true for” Quesada); id. at 59:8 – 21 (Ray Lai never gave Brevoort “any Radix art”); id. at

63:7 – 64:6 (the Caliban Drawing was “not anything you gave any of them,” including

Cebulski). All Plaintiff has ever claimed is that Ray Lai gave certain Access Individuals some

unrelated art and his business card, the latter of which allegedly listed the address of Horizon’s

website, on which the Caliban Drawing supposedly could be found. 56.1 ¶ 9. Of course, if one

tried to go to Horizon’s website, one would have learned that the site only operated until 2003,

and that even when it was operational, users would have had to navigate through several pages to

get to a “pinup” gallery to find the image. Id. ¶ 10. In any event, and dispositively, there is no


3
 Neither in their disclosures nor since has the Plaintiff explained how these individuals allegedly had access to the
Caliban drawing.


                                                       -4-
evidence that any Access Individual ever visited the site, let alone viewed the Caliban Drawing

there. Id.4

        The two Access Individuals who were deposed (Brevoort and Cebulski) testified that they

had no role whatsoever in the creation of the Iron Man 3 Poster, 56.1 ¶ 5, and there is no

evidence that any of the other Access Individuals had any such role.                        Crucially, at their

depositions, the Lais admitted that they never provided a copy of the Caliban Drawing to anyone

associated with Defendants – including anyone at WDS or Marvel Studios who worked on the

Iron Man 3 Poster. 56.1 ¶ 6. As Ben Lai testified, he “never gave a copy” of the Caliban

Drawing to “anyone in the world.” B. Lai Tr. at 54:19 – 55:21.

        B.       The Independent Creation of the Iron Man 3 Poster

        Work on the Iron Man 3 Poster began in 2012 when John Sabel and Steve Nuchols, the

individuals in charge of the Creative Print Services department at WDS, retained Warren Nung

of BLT Communications (“BLT”) to create ideas for potential posters for Iron Man 3. 56.1 ¶ 12,

16. Nung’s team and Disney Studios had worked together over the years on a number of movies,

id. ¶ 16, and others at BLT had worked with Paramount Pictures (the former distributor of

Marvel Studios’ films) on prior Marvel releases, including Iron Man and Iron Man 2. Id.

        Once retained, Nung – who testified that he never saw the Caliban Drawing, never heard

of Radix before this lawsuit, and never met the Lais, id. ¶¶ 15, 17 – reviewed a copy of Iron Man

3’s script and discussed potential ideas for posters with Sabel; Nung then worked with his staff to

develop inspiration boards and sketches as possible concepts for the movie posters. Id. ¶¶ 25 –

26, 29. The inspiration boards were sourced from a variety of images, including art from the

4
  Brevoort and Cebulski both testified at their depositions that they had not seen the Caliban Drawing prior to the
case. 56.1 ¶ 8. Jemas submitted a sworn statement that he had “never seen” the Caliban Drawing, “either before,
during, or after my time” at Marvel Comics. See Jemas Decl. ¶ 4; 56.1 ¶ 8. Because Plaintiff did not depose Loeb,
Park, or Quesada, the record contains no evidence that they ever visited Horizon’s website or saw the Caliban
Drawing there.


                                                       -5-
prior Iron Man movies and comics; they covered a range of images, moods, tones, and poses that

would inspire additional thoughts for a poster. Id. ¶ 27. For instance, the boards had some

figures in crouching poses, some not; some with mechanized suits, and some not, such as Spider-

Man. Id.; Nung Decl., Ex. A. There is no evidence of the Caliban Drawing in any of these

inspiration boards. 56.1 ¶ 28.

       With the inspiration boards and                                 as a starting point,

       , a BLT            , created black and white pencil sketches to be used as guides for an

upcoming photo shoot WDS had arranged (the “Special Shoot”). 56.1 ¶ 29.




                                             -6-
The photo shoot, which took place in August 2012, featured Robert Downey Jr. (“RDJ”) and

other key members of the cast of Iron Man 3. The WDS creative print team (Sabel and

Nuchols), Nung, and the film’s director and producers also attended, to oversee the shoot. Id. ¶¶

31 – 32. RDJ appeared along with his personal hairstylist, who aided him in creating the

hairstyle RDJ wanted to be used in the posters and other media. Id. ¶ 35.

       Hundreds of photos were taken of RDJ in a myriad of poses, including some of him

kneeling or crouching as shown in the Iron Man 3 Poster. Id. ¶ 33. Several of the photos –

including the very photos ultimately used to create key elements of the Iron Man 3 Poster –

capture RDJ looking down at BLT’s sketches while kneeling or crouching, so as to capture the

positioning and “look” the WDS and BLT creative teams were seeking. Id. ¶ 34.




       After the Special Shoot, the BLT team began to assemble draft composite marketing and

promotional images, using the Special Shoot materials, stock photography, and original art. Id.



                                              -7-
¶¶ 36 – 37.    Hundreds of these composite images, known as “comps,” were created over a 6-

month period

                   Id. ¶¶ 37, 41.

       To choose the image that would ultimately become the Iron Man 3 Poster, a number of

possibilities were considered, but the favorite was the image of RDJ emerging from the sea with

a determined look on his face – a look captured in one of the pictures taken at the Special Shoot

– set before a background of Iron Man’s destroyed cliffside mansion and other Iron Man armors

soaring into the sky. This particular imagery invoked two scenes from Iron Man 3 that appeared

in the film’s trailers – a helicopter attack on Iron Man’s mansion, and a climactic battle involving

dozens of Iron Man armors, see Litvack Decl., Ex. F, at 33:44 – 40:06, 1:41:30 – 1:42:18 – and

had tested well with audiences who had seen the trailers.5 56.1 ¶¶ 38 – 40.        The use of those

new, dramatic moments from Iron Man 3 made this poster concept particularly appealing and a

good fit with the film’s overall themes; as Nuchols put it, the helicopter attack “was a huge,

dramatic moment that we . . . wanted to get out there for fans to realize he’s being brought

down.” Litvack Decl., Ex. N, at 39:25 – 40:23.

       On November 30, 2012, Sabel and Nuchols met with the film’s directors, the marketing

team, and others, to try to come to a decision on which of the many draft theatrical posters BLT

had created would be used as the poster for the so-called payoff campaign. 56.1 ¶¶ 41 – 42.

Sabel brought a stack of “comps” with him for discussion, id. ¶ 42, but the upshot of the meeting

was that the “image of battle-scarred Iron Man emerging from [the] water, with multiple suits

flying toward the sky” was the front runner. Id. But the race was not over; during the next few

months more tweaking was done by the creative team as they developed “revised comps,” with


5
 The trailers are available for viewing at the following links: (1)
https://www.youtube.com/watch?v=2CzoSeClcw0; and (2) https://www.youtube.com/watch?v=YLorLVa95Xo.


                                                -8-
some further differences among them, for additional consideration. Id. ¶ 43.

       In January 2013, Marvel Studios’ visual effects (“VFX”) team offered feedback on the

existing “comp,” suggesting modifications to the images of Iron Man’s suit to make them closer

to those depicted in the film. Id. ¶ 44. Some of the VFX team’s proposed changes were adopted

and some were not because, while conformance to the film was important, the creative image for

the poster was for the creative print and production teams to decide. Id. In February 2013, the

film’s producers signed off on the Iron Man 3 Poster and the creative print team proceeded to

have it debuted later that month. Id. ¶ 46.

       Before the poster was finalized, BLT sent WDS and Marvel Studios “callout” documents

identifying, by source and serial number, every photographic and artistic element depicted in the

Iron Man 3 Poster, so that Marvel Studios’ legal team could “clear” any license rights needed for

those materials. Id. ¶ 45. There is, of course, no element based upon or having anything to do

with the Caliban Drawing. Rather, the cited elements include stock photography, photos from

the Special Shoot (the file names of which contain “SS” in some form), and BLT assets. Id.




                                              -9-
In particular, the “callout” documents show that the photos used for Iron Man’s head, shoulders,

arms, and fist (among other elements) were all taken at the Special Shoot. Id.




These “callout” documents, in other words, provide the final bit of evidence confirming that the

Iron Man 3 Poster was independently created by Defendants’ personnel and was in no way

created from or connected to the Caliban Drawing.

                                             ARGUMENT

I.     APPLICABLE LEGAL STANDARDS

       A.      Summary Judgment

       Rule 56(c) of the Federal Rules of Civil Procedure “mandates the entry of summary

judgment . . . against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Defendants are entitled to summary

judgment if they “demonstrate the absence of material evidence supporting an essential element

of [Plaintiff’s] copyright infringement claim.” Jorgensen v. EpicSony Records, 351 F.3d 46, 50


                                              - 10 -
(2d Cir. 2003). “[T]o avoid summary judgment, [Plaintiff] may not rely simply on conclusory

allegations or speculation, but must instead offer evidence to show that its version of the events

is not wholly fanciful.” Id. at 51 (internal citations and quotations omitted).

         B.       The Copyright Standard.

         To establish a prima facie case of copyright infringement, a plaintiff must present

substantial evidence that it owns a copyright and that the defendants actually copied some

original, protected expression from the plaintiff’s work. Feist Publ’ns, Inc. v. Rural Tel. Serv.

Co., 499 U.S. 340, 361 (1991).6 “[A]s an initial matter, a plaintiff must show that the defendant

‘actually copied’ his or her work.” Gal v. Viacom Int’l., Inc., 518 F. Supp. 2d 526, 536-37

(S.D.N.Y. 2007) (quoting Boisson v. Banian, Ltd., 273 F.3d 262, 267 (2d Cir. 2001)). Where, as

here, there is no direct evidence of actual copying, “a copyright plaintiff's circumstantial proof of

copying requires a showing of both access and probative similarity.” Jorgensen, 351 F.3d at 51.7

In this case the record is clear that Plaintiff can show neither.

         With respect to access, the courts have been quite clear that in order “[t]o support a claim


6
  For purposes of this motion only, Defendants assume that Horizon owns a valid U.S. copyright in the Caliban
Drawing, in the sense that the work has been registered and the copyright has not been assigned by Horizon to any
third party.
7
  Similarities between two works are probative only if the similarities “would not be expected to arise if the works
had been created independently.” O'Keefe v. Ogilvy & Mather Worldwide, Inc., 590 F. Supp. 2d 500, 517 (2008)
(citing Velez v. Sony Discos, No. 05 Civ. 0615, 2007 WL 120686, at *6 (S.D.N.Y. Jan. 16, 2007)). Similarities are
not probative of copying when they are “common or stock themes that appear often in these types of works.” Muller
v. Twentieth Century Fox Film Corp., 794 F. Supp. 2d 429, 443 (S.D.N.Y. 2011) (Chin, J.). “Probative similarity”
is distinct from the concept of “substantial similarity.” The former goes to whether any actual copying has occurred
at all. “Substantial similarity,” on the other hand, goes to “whether the copying was ‘illicit,’ that is to say whether
. . . ‘the defendant wrongfully appropriated something.” Computer Assocs. Int’l Inc. v. Altai Inc., 982 F.2d 693, 713
(2d Cir. 1992) (quoting Arnstein v. Porter, 154 F.2d 464, 473 (2d Cir. 1946)). Substantial similarity need only be
considered after a plaintiff establishes a prima facie case of actual copying. See, e.g., Laureyssens v. Idea Grp. Inc.,
964 F.2d 131, 140 (2d Cir. 1992) (“If actual copying is established, a plaintiff must then show that the copying
amounts to an improper appropriation by demonstrating that substantial similarity to protected material exists
between the two works.”).
At the motion-to-dismiss stage, this Court held that Horizon had plausibly alleged that the Iron Man 3 Poster was
“substantially similar” to the Caliban Drawing. See MTD Dec. at 10 – 11. While Defendants are not seeking
summary judgment on the question of substantial similarity, Defendants dispute that any substantial similarity exists
between any “protected material” in the two works, and reserve all their rights with respect to this issue.


                                                        - 11 -
of access, a plaintiff must offer ‘significant, affirmative and probative evidence.’” Gal, 518 F.

Supp. 2d at 538 (quoting Jorgensen, 351 F.3d at 51). More precisely put, “[a]ccess means that

an alleged infringer had a reasonable possibility – not simply a bare possibility – of hearing [or

seeing] the prior work; access cannot be based on mere speculation or conjecture.”

Jorgensen, 351 F.3d at 51 (internal quotations omitted).

       Since Plaintiff cannot meet the requisite standard to show access, probative similarities –

even if they existed – would not be sufficient to make out a prima facie case of actual copying.

Thus, here, Plaintiff must go further and satisfy the demanding standard of proving that the two

works are “strikingly similar.” “Striking similarity exists when two works are so nearly alike

that the only reasonable explanation for such a great degree of similarity is that the latter was

copied from the first.” Am. Direct Mktg., Inc. v. Azad Int'l, Inc., 783 F. Supp. 84, 95 (E.D.N.Y.

1992) (internal quotation marks and ellipses omitted). In other words, the “striking similarity”

test is “stringent,” Vargas v. Transeau, 514 F. Supp. 2d 439. 445 (S.D.N.Y. 2007), and requires

more than a showing of probative or “substantial similarity,” id.; see also Gal, 518 F. Supp. 2d at

537-38.

       Finally, even if a plaintiff proffers evidence supporting a prima face case of infringement,

a defendant may still prevail at summary judgment by demonstrating independent creation of the

allegedly infringing work. “Evidence of independent creation is an established ground for

granting summary judgment.”       Silberstein v. Fox Entm’t Grp., 424 F. Supp. 2d 616, 628

(S.D.N.Y. 2004) (citing cases); see also Muller, 794 F. Supp. 2d at 439 (“A defendant may rebut

a prima facie case of infringement by introducing evidence of independent creation.”) (citing

Repp v. Webber, 132 F.3d 882, 889 (2d Cir. 1997)). Evidence of independent creation is

particularly compelling “where an element occurs both in the defendant’s prior work and the




                                              - 12 -
plaintiff’s prior work,” because “no inference of copying can be drawn.” Muller, 794 F. Supp.

2d at 444 (quoting Murray Hill Publ’ns, Inc. v. Twentieth Century Fox Film Corp., 361 F.3d

312, 326 (6th Cir. 2004)).

II.    DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT BECAUSE
       HORIZON HAS NOT ESTABLISHED A PRIMA FACIE CASE OF COPYRIGHT
       INFRINGEMENT.

       A.        There Is No Evidence That the Creators of the Iron Man 3 Poster Had
                 Access to the Caliban Drawing.

       To establish a triable issue of fact on access, Plaintiff is required to proffer evidence that

the creators of the Iron Man 3 Poster – i.e., the creative print team at WDS, headed by John

Sabel and Steve Nuchols, and those with whom they worked, see supra at 5 – 9 – had access to

the Caliban Drawing. In fact, the evidence is that nobody had access to Horizon’s unpublished

promotional image.

                 i.    Plaintiff Has Disavowed Ever Providing the Caliban Drawing to
                       Anyone Associated With Defendants.

       Plaintiff’s complaint alleges that “the Lai brother’s [sic] submitted their work in Radix to

Defendants.” Compl. ¶ 29. As to the Caliban Drawing, this allegation is totally unfounded. At

their depositions, both of Horizon’s principals testified under oath that they never provided any

employee of any Defendant with a copy of the Caliban Drawing. Ray Lai testified that he

“didn’t give [the Caliban Drawing] to “anyone at Marvel or anyone anywhere.” R. Lai Tr. at

116:6; 116:18 – 22; see also 56.1 ¶ 6. Ben Lai’s testimony was consistent. See B. Lai Tr. at

54:20 – 55:21.

       These sworn statements are unambiguous, and foreclose a link between Plaintiff’s work

and the “alleged infringers.” Jorgensen, 351 F.3d at 51; see also Silberstein, 424 F. Supp. 2d at

625 (plaintiff was required to show that the “creators of Ice Age” had access to his work, not

others at the movie studio or other corporate affiliates). Not surprisingly, the Lais’ testimony


                                               - 13 -
was consistent with each of the witnesses involved in the creation of the Iron Man 3 Poster, all of

whom expressly disavowed ever seeing the Caliban Drawing or even knowing what Radix was.

See 56.1 ¶ 8 (citing testimony of Sabel, Nuchols, Nung, Pasciullo, and Crumpacker).

                 ii.      Displays of the Caliban Drawing at a Comic Book Convention in 2001
                          and on Horizon’s Website From 2001 to 2003 Are Insufficient as a
                          Matter of Law to Show Access.

        With no evidence that anyone had access to the Caliban Drawing, Plaintiff is forced to

rely for its claim of “access” on the assertion that the drawing was hung on a wall at a booth at a

comic book convention in 2001, and then appeared in a “pinup” gallery on Horizon’s website

during part of the period between 2001 and 2003, when Horizon’s website was operational. 56.1

¶¶ 9 – 10. While courts will infer access where works are “widely distributed,” neither the single

posting on a wall nor its presence on a website a decade before the alleged infringement would

come close to meeting that standard.8

        The courts have been clear that a work is “widely distributed,” such that access may be

inferred, “exclusively [where] the allegedly infringed work has had considerable commercial

success or is readily available on the market.” Silberstein, 424 F. Supp. 2d at 627. The

examples cited in Silberstein include extremely popular hit songs and products continually

marketed and advertised on a nationwide basis. See id. Horizon, of course, does not and could

not claim to have ever produced or sold the Caliban Drawing for widespread consumption, much

less achieved any commercial success with what was concededly a piece of promotional art.

“[N]o inference of access may therefore be drawn . . . absent any signs that [plaintiff’s work]

was, even for a moment, popular or widely available for public consumption.” Id.




8
 Ray Lai testified that while he printed 10 (or fewer) hard copies of the Caliban Drawing, he did “not recall what
happened to them.” R. Lai Tr. at 115:20 – 116:7. For obvious reasons, that is not proof of access by Defendants.


                                                     - 14 -
       The two public displays of the Caliban Drawing claimed by Ray Lai fall well short of

creating any inference of access in this case. First, whether or not the Caliban Drawing appeared

on a wall at a booth at a comic book convention in 2001 is irrelevant because there is no

evidence that anyone involved with the creation of the Iron Man 3 Poster attended any such

convention, much less visited Plaintiff’s booth. Cf. 56.1 ¶ 8. And even if they had (and there is

no such evidence), that would be insufficient to create an inference of access in the face of those

individuals’ sworn testimony that they never saw the Caliban Drawing. See, e.g., Tomasini v.

Walt Disney Co., 84 F. Supp. 2d 516, 521 (S.D.N.Y. 2000) (proof that certain Disney executives

attended “the 1992 Toy Fair” with plaintiff’s licensing agent was “simply too speculative to give

rise to a reasonable possibility of access” absent any evidence that those executives and the agent

actually discussed plaintiff’s work at the event).

       Similarly, the Caliban Drawing’s supposed availability on Horizon’s website is also

unavailing. “[T]he mere fact that [Plaintiff’s] work was posted on the internet prior to the

creation of [D]efendants’ work is insufficient by itself to demonstrate wide dissemination.”

O’Keefe v. Ogilvy & Mather Worldwide, Inc., 590 F. Supp. 2d 500, 516 (S.D.N.Y. 2008) (Stein,

J.); see also Design Basics, LLC v. Lexington Homes Inc., 858 F.3d 1093, 1108 (7th Cir. 2017)

(“[T]he existence of the plaintiff’s copyrighted materials on the Internet, even on a public and

‘user-friendly’ site, cannot by itself justify an inference that defendant accessed those

materials”); Meynart-Hanzel v. Turner Broad. Sys., No. 17 C 6308, 2018 WL 4467147, at *6

(N.D. Ill. Sept. 18, 2018) (holding, on a Rule 12(b)(6) motion, that plaintiff’s claim that its work

had been posted on YouTube was insufficient to plausibly allege access). Crucially, Plaintiff has

not presented any proof that anyone involved in the creation of the Iron Man 3 Poster (or any

Access Individual, for that matter) ever visited Horizon’s website. See Design Basics, 858 F.3d




                                                - 15 -
at 1106 (internet presence insufficient absent evidence that the relevant individuals “ever

accessed the site”); Silberstein, 424 F. Supp. 2d at 626-27 (“The bare possibility that a defendant

may have seen a plaintiff’s copyrighted material through some public medium is not sufficient to

create a genuine issue of fact as to access.”).

       The record in this case is particularly compelling because it shows that access via

Horizon’s website would have been highly implausible, if not flatly impossible: (1) Ray Lai

testified that Horizon’s website was “not active or available . . . certainly from 2003 on,” Ray Lai

Tr. at 145:4 – 147:25; (2) there is no evidence that anyone on the Iron Man 3 Poster’s creative

team even knew Radix existed, let alone that Horizon had a website; and (3) work on the Iron

Man 3 Poster did not begin for almost another decade after the site had cratered, see supra at 4.

In short, the presence of the Caliban Drawing on a website does not even rise to the level of a

“bare possibility” of access, which would not be enough in any event. Jorgensen, 351 F.3d at

51.

       Moreover, even if there were any proof that an Access Individual (supra at 4) had seen

the Caliban Drawing on a wall in 2001 or on Horizon’s website, that would not be sufficient

because there is no “nexus between the [Access Individuals] and the alleged infringers.”

Jorgensen, 351 F.3d at 53. Absent any evidence (and there is none) that an Access Individual

ever shared the Caliban Drawing with anyone who worked on the Iron Man 3 Poster, there

cannot be any inference of access. See, e.g., Gal, 518 F. Supp. 2d at 538-39 (“[Plaintiff] has

conceded that she herself never submitted her Screenplay to any of the defendants or persons

employed by defendants who were involved in the creation of Clark’s Novel, and that she had no

knowledge that any of the people to whom she had sent or shown any version or part of her

Screenplay had shown it to any of the defendants or anyone connected with them. . . . Here,




                                                  - 16 -
plaintiff has not established . . . a chain of events that could lead a reasonable juror to find that

the persons involved in the creation of Clark’s Novel had access to her Screenplay”). 9

         The O’Keefe case is directly on point, and devastating to Horizon. There, plaintiff

claimed to have sent an email containing a link to plaintiff’s website to the director of the

graphic design group at the advertising agency Ogilvy & Mather. See 590 F. Supp. 2d at 509.

More than a year later, different individuals at Ogilvy began work on an advertising campaign

for American Express that allegedly infringed portions of plaintiff’s website – portions that were

not visible from the site’s home page. Id. at 508-10. Plaintiff claimed that because he never

received any notification that the director did not receive the email, it was fair to infer that the

director received and read the email, clicked on the link to plaintiff’s website, “and in fact copied

the website” to share with his Ogilvy colleagues. Id. at 516. Judge Stein rejected this

speculative theory as “patently insufficient evidence” of access, id., given: (1) the director’s

denials that he saw the email in question, visited plaintiff’s website, or navigated onto the

interior pages containing the allegedly infringed materials, id. at 515-16; (2) the denials of the

“alleged infringers” at Ogilvy that the director had shared anything with them, id.; and (3) the

absence of any contradictory evidence.

         The undisputed facts here make any inference of indirect access even more speculative

and unreasonable than in O’Keefe – where the alleged intermediary (the director) at least knew

and worked in the same office as the alleged Ogilvy infringers at the time of the alleged

infringement, and the copying supposedly occurred roughly a year after the director received the



9
  The only Access Individuals deposed by Plaintiff – Brevoort and Cebulski – testified under oath that they had no
connection to the development of the Iron Man 3 Poster. 56.1 ¶ 5. See Muller, 794 F. Supp. 2d at 442 (finding no
inference of indirect access via independent producers was permissible where “there is no evidence that [the]
independent producers . . . were involved in any aspect of the [allegedly infringing] film,” the producers “stated that
they never . . . provided it to anyone” who worked on the film, and plaintiff “has offered no evidence to contradict
these sworn statements”).


                                                        - 17 -
email in question. 10 Not so here. In 2003 – i.e., the last point at which an Access Individual

could have theoretically unearthed the Caliban Drawing on Horizon’s website – Marvel Comics

was not part of The Walt Disney Company (“TWDC”), and would not become one for at least

another seven years. 11 And any alleged copying occurred more than ten years after Horizon’s

website ceased to operate. Thus, any claim of “indirect” access requires a host of implausible

and frankly bizarre assumptions; namely that (1) at some time between 2001 and 2003, someone

associated with Marvel Comics visited Horizon’s website; (2) browsed the site, found the

particular Caliban Drawing, and was so struck by it that; (3) he or she then decided to save the

drawing for a decade or more, to share with a future corporate affiliate; and (4) then remembered

the drawing and sent it to someone who was also so enamored with the drawing that he or she

decided to copy it to promote the multi-million-dollar blockbuster Iron Man 3. To call that

farfetched would be a monumental understatement. Yet, with no “significant, affirmative and

probative evidence” of access, see Jorgensen, 351 F.3d at 51, that is what Plaintiff is forced to

claim.

         To paraphrase Judge Holwell’s particularly apt words from Silberstein: “Ultimately,

[P]laintiff’s claim of access is based upon speculation and conjecture, not on evidence showing a

reasonable possibility that the creators of [the Iron Man 3 Poster] ever had access to [the Caliban

Drawing].” Silberstein, 424 F. Supp. 2d at 627. But “[c]onjecture cannot create a genuine issue

of material fact as to access,” id., and Horizon’s claim must fail.




10
   Even so, Judge Stein found that no reasonable inference of access was permissible. See O’Keefe, 590 F. Supp. 2d
at 510-11.
11
  Marvel Comics is and always has been based in New York City – a continent away from Disney and Marvel
Studios. Nor was any Marvel entity in the movie production business in 2003. Marvel Studios did not actually
produce one of its own films until 2008 (the first Iron Man), and did not become a TWDC affiliate (along with
Marvel Comics) until the beginning of 2010. See Bard Decl. ¶¶ 4 – 5; Litvack Decl., Ex. C.


                                                     - 18 -
         B.       There is No “Striking Similarity” Between the Two Works.

         Because Horizon has presented no triable issue of fact as to access, its copyright claim

fails under the law of this Circuit unless it can meet the “stringent” test of showing that the two

works are “strikingly similar” – namely, that the works are “so identical as to preclude any

reasonable possibility of independent creation.” Webb v. Stallone, 910 F. Supp. 2d 681, 687

(S.D.N.Y. 2010) (emphasis in original). Horizon cannot do so, for multiple reasons.

         First, all or almost all of what might be deemed similarities between the two works – the

fighting pose, the mechanical suits, the blue lights, and red-colored armor – are scenes-a-faire,

which count for nothing in the striking similarity analysis. See Webb, 910 F. Supp. 2d at 688-89

(alleged similarities between two works were “simple stock devices that are standard in action

movies” and thus did not “come[ ] anywhere near striking similarity”); Muller, 794 F. Supp. 2d

at 443 (shared elements that were “common or stock themes that appear often in these types of

works” insufficient to show striking similarity). 12

         Second, even if the few shared elements between the Caliban Drawing and the Iron Man

3 Poster were not scenes-a-faire, “[m]ere multiple similarities are insufficient.” Gal, 518 F.

Supp. 2d at 543. While the Court previously held that it could not conclude, on a Rule 12(b)(6)

motion, that a jury could not find that the two works were “substantially similar,” supra at 11

n.7, the test for “striking similarity” requires Plaintiff to clear a much higher bar. 13 In the

“striking similarity” context, the court must consider both similarities and differences between

12
  The Court has already held that the “fighting pose” is “a scene a faire in the superhero or comic book context.”
MTD Dec. at 8. The “stock” nature of the “glowing blue lights” and coloring of the suits is confirmed by the
unrebutted expert testimony of Defendants’ expert Klaus Janson – an acclaimed graphic artist with 45 years of
experience in comics. See Expert Report of Klaus Janson, dated Nov. 27, 2018 (the “Janson Report” or “Janson
Rep.”) ¶¶ 58 – 60, 64 – 66 (citing examples), attached as Exhibit Z to the Litvack Declaration. Ben Lai also testified
that blue lighting was “a fairly common thing to appear in a science fiction context.” B. Lai Tr. 72:20 – 73:3.
13
   See id. (“Plaintiff’s reliance throughout her brief on the ‘law of the case’ doctrine is . . . misplaced, because
invocation of that doctrine presumes that on this motion the Court is to evaluate the two works according to the
same ‘substantially similar’ standard it applied to the earlier motion to dismiss. . . . [T]hat more lenient standard is
now inapplicable.”)


                                                        - 19 -
the two works, and evaluate whether, considered as a whole, copying is the only reasonable

conclusion. See, e.g., Price v. Fox Entm’t Grp., Inc., 499 F. Supp. 2d 382, 388 (S.D.N.Y. 2007)

(“Although various similarities do exist . . . there are sufficient dissimilarities that foreclose a

finding of striking similarity.”).

        Here, there are more than “sufficient dissimilarities” between the works to “foreclose a

finding of striking similarity.” Id. For instance, there are significant and undeniable differences

in the expression of the supposedly shared elements between the two works (i.e., differences in

pose, differing placement of blue lights, and significantly different overall coloring). 14 And the

contexts of the two works could not be more different. The Radix figure appears in a void, with

no background or context whatsoever; he has no friends, enemies, or interactions. See, e.g.,

Janson Rep. ¶ 49. In contrast, Iron Man appears in the midst of an ongoing battle – damaged,

crouched on a piece of debris floating in the ocean – while in the background, Iron Man’s

cliffside mansion burns and tumbles into the sea, and an armada of other Iron Men soar into the

sky. Id. ¶ 48. Notably, this is not any battle. To the contrary, the poster specifically recalls two

of the most important and gripping scenes from Iron Man 3: (1) a helicopter attack on Stark’s

home in which Iron Man and his girlfriend Pepper Potts (played by Gwyneth Paltrow) barely

survive, Litvack Decl., Ex. F, at 33:44 – 40:06; and (2) a climactic battle between dozens of Iron

Men suits (including the suits depicted in prior Iron Man movies) and the film’s villains at a port,

id. at 1:41:30 – 1:42:18.

        In other words, the Iron Man 3 Poster depicts a rich and textured scene, filled with

notable narrative elements ripped from the film; it tells a story of Iron Man’s impending


14
  The Court has also previously noted that the blue lights on the two suits are “executed in different ways,” MTD
Dec. at 10; that “the color of the suits differs,” id.; and that “the notches in the shoulder covers differ in their
details,” given that “Iron Man’s shoulder is capped with a boxy, gold shoulder cover, while the Radix suit is
rounded,” id. Any “general” similarity between the “look” of the shoulders is not a striking similarity.


                                                      - 20 -
payback, with help from his armored friends. See also supra at 8. But Caliban, like the cheese,

stands alone. Where, as here, the similarities between two works consist of “common or stock”

elements, and “the inescapable fact is that the two works tell two very different stories,” the

works are not strikingly similar as a matter of law. Muller, 794 F. Supp. 2d at 443.

III.   THE UNREBUTTED RECORD EVIDENCE ESTABLISHES INDEPENDENT
       CREATION.

       Putting aside the lack of any evidence of access and the absence of striking similarity, the

plain truth is that Defendants would still be entitled to summary judgment because the

undisputed facts demonstrate that the Iron Man 3 Poster was created independently of the

Caliban Drawing. The record leaves no doubt: there was no copying. Instead, executives from

WDS, with assistance from outside vendors, created the Iron Man 3 Poster from ideas inspired

by the Iron Man 3 script, BLT’s inspiration boards and pencil sketches, the fruits of the Special

Shoot, and the dozens of comps that eventually ripened into a final poster, see supra at 8 – 9 –

none of which had any connection to Plaintiff or the Caliban Drawing. Indeed, the Iron Man 3

Poster “callouts” show precisely what sources were used to create the Iron Man 3 Poster, and

that none of them was the Caliban Drawing. Supra at 9 – 10.

       Horizon cannot produce, and has not produced, a shred of evidence contradicting this

straightforward development process. Where the record contains clear and unrebutted evidence

of independent creation, courts do not hesitate to grant summary judgment. See Dimmie v.

Carey, 88 F. Supp. 2d 142, 150 (S.D.N.Y. 2000) (“several working tapes which document the

creative steps” taken, and “a journal [showing] the evolution of the lyrics for the song” were

“compelling proof that [defendants] actually wrote the song” in question); Tisi v. Patrick, 97 F.

Supp. 2d 539, 549 (S.D.N.Y. 2000) (“unrebutted evidence that [the work] was created

independently” required summary judgment for defendant); Muller, 794 F. Supp. 2d at 443



                                              - 21 -
(granting summary judgment where, “[i]n contrast to [plaintiff’s] virtually non-existent evidence

of copying, defendants submitted undisputed evidence of their independent creation”); see also

Silberstein, 424 F. Supp. 2d at 628-29.15

        Moreover, as in Muller, Defendants’ proof of independent creation is particularly

compelling because their own preexisting Iron Man and Avengers “franchises served as

independent sources for the [Iron Man 3 Poster].” Muller, 794 F. Supp. 2d at 443-44. In Muller,

the creators of the film AVP: Alien vs. Predator, offered proof that they relied on the preexisting

Alien and Predator film franchises, owned by the defendant, and related comic books to create

the allegedly infringing screenplay for their new movie. Id. at 436. Judge Chin found that

evidence more than sufficient to grant summary judgment on independent creation, concluding

that “[w]here, as here, defendants’ own prior works contain the same elements, they have ‘no

reason, beyond the illicit thrill of copyright infringement, to copy wrongfully from another what

they legally could copy from themselves.” Id. at 444 (quoting Murray Hill, 361 F.3d at 326)

(internal brackets omitted).

        This logic applies with even greater force here. The universe of “[D]efendants’ own

prior works” includes decades of comics featuring Iron Man in red and gold suits, with glowing

blue lights and a number of different shoulder designs, in all manner of kneeling and crouching

poses. See, e.g., Janson Rep. ¶¶ 58 – 66. Marvel Studios created three prior motion pictures

containing broadly similar elements that, along with comic book imagery, were incorporated into

the “inspiration boards” that BLT used to create original art for the print campaign. 56.1 ¶¶ 19 –

23. The inspiration boards, the hand-penciled sketches, the photographic fruits of the Special

Shoot, and many of the numerous “comps” developed by the WDS executives and Nung/BLT


15
   Defendants’ “evidence of independent creation . . . can [also] serve to bolster a finding of a lack of striking
similarity.” Gal, 518 F. Supp. 2d at 548 (citing cases).


                                                     - 22 -
are all reflected in the Iron Man 3 Poster. 56.1 ¶¶ 27, 30, 34, 37, 41, 43-44. This is not a close

call; “there was no reason for [D]efendants to copy [the Caliban Drawing], as they simply

needed to draw on their own prior materials.” Muller, 794 F. Supp. 2d at 444. And that is

precisely what they did.

                                         CONCLUSION

       The extensive process followed to create the Iron Man 3 Poster is typical of the approach

used to market any WDS or Marvel Studios film, but especially one, such as Iron Man 3, which

represents a tentpole franchise for the studio. The notion that Defendants would do anything

other than take the time and spend the money needed to best assure a successful rollout of an

important film, is willfully naïve at best. The claim that they would copy a drawing made some

10 years earlier by unknown artists, to promote an unheard-of comic book, depicting an

anonymous character wearing a generic armored suit in a stock fighting pose is, candidly,

ludicrous. It did not happen; fortunately the undisputed facts make that crystal clear.

       We respectfully submit that it is time to bring this misguided case to an end. Defendants’

motion for summary judgment should be granted.




                                               - 23 -
Dated: March 25, 2019
       New York, New York
                                     /s/ Sanford M. Litvack

                                     Sanford M. Litvack
                                     CHAFFETZ LINDSEY LLP
                                     1700 Broadway, 33rd Floor
                                     New York, New York 10019
                                     Telephone: (212) 257-6960
                                     Fax: (212) 257-6950
                                     sandy.litvack@chaffetzlindsey.com

                                     Benjamin A. Fleming
                                     HOGAN LOVELLS US LLP
                                     875 Third Avenue
                                     New York, New York 10022
                                     Telephone: (212) 918-3000
                                     Fax: (212) 918-3100
                                     benjamin.fleming@hoganlovells.com

                                     Attorneys for Defendants




                            - 24 -
                                CERTIFICATE OF SERVICE

        I, Darcy Hansen, Esq., hereby certify that on March 25, 2019 I served a true and correct
copy of the foregoing DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF
MOTION FOR SUMMARY JUDGMENT upon counsel for the plaintiff named below using
the CM/ECF system. I certify that all participants in the case are registered CM/ECF users and
that service of the foregoing document will be accomplished by the CM/ECF system.

                      Jeffrey Wiesner
                      Shapiro, Weissberg & Garin, LLP
                      90 Canal Street
                      Boston, MA 02114
                      Tel: (617) 742-5800
                      Fax: (617) 742-5858
                      jwiesner@swglegal.com

                      Paul S. Sennott
                      Sennott & Williams, LLP
                      90 Canal Street
                      Boston, MA 02114
                      Tel: (617) 303-1656
                      Fax: (617) 303-1666
                      psennott@sennottwilliams.com

                      Tamara Lynn Fitzgerald
                      Edward C. Greenberg P.C.
                      570 Lexington Avenue
                      19th Floor
                      New York, NY 10022
                      (212) 697-8777
                      Fax: (212) 697-2528
                      Email: tl.ecglaw@gmail.com

                      Attorneys for Plaintiff


Dated: March 25, 2019
       New York, New York

                                                                /s/ Darcy Hansen
                                                                    Darcy Hansen
